Citation Nr: 0909069	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for pancreatitis.  

3.  Entitlement to service connection for residuals, status 
post-cystourethroscopy.  

4.  Entitlement to service connection for a respiratory 
disorder.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for residuals, status 
post-prostate surgery.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
VA RO in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran is not shown to currently have PTSD.  

3.  Treatment for a bladder disorder was not present in 
service or shown for many years thereafter, and residuals, 
status post-cystourethroscopy are not otherwise related to 
service.  

4.  Pancreatitis was not present in service or shown for many 
years thereafter, and pancreatitis is not otherwise related 
to service.  

5.  A respiratory disorder was not present in service, and a 
respiratory disorder is not otherwise related to service.  

6.  A heart disorder was not present in service, and a heart 
disorder is not otherwise related to service.  

7.  A prostate disorder was not present in service or shown 
for many years thereafter, and residuals, status post-
prostate surgery are not otherwise related to service.  

8.  Hypertension was not present in service, manifested to a 
compensable degree within one year following discharge from 
service, or shown for many years thereafter; and hypertension 
is not otherwise related to service.  

9.  The Veteran does not currently have service connection 
for any disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2008).    

2.  Pancreatitis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).    

3.  Residuals, status post-cystourethroscopy were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).    

4.  A respiratory disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).    

5.  A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).    

6.  Residuals, status post-prostate surgery were not incurred 
in or aggravated by active service, nor may they be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).    

7.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).    

8.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in April, May and June 2005, 
and February and March 2006, and August 2008, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims, including the claim for 
TDIU, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  The March 2006 and August 2008 notice 
letters informed the Veteran as to disability ratings and 
effective dates.  The claims were last adjudicated via a 
supplemental statement of the case (SSOC) in August 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment and personnel records, private 
treatment records, and a VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  Legal Criteria for Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


A.  Herbicide Exposure

The record demonstrates that the Veteran served in Vietnam 
during his active duty service.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307.  Particular diseases are deemed associated with 
herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  Additionally, certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (a).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    


B.  PTSD

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  


III.  Analysis 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service connection for PTSD

The Veteran contends that he currently has PTSD as a result 
of a number of combat-related, in-service stressors.  
Specifically, he maintains that he witnessed a Special Forces 
soldier throw a Viet Cong prisoner out of the plane, 
generally served as a rifleman and on guard duty in Cu Chi, 
Nha Trang, and Cam Ranh Bay and occasionally heard gun fire 
near by, discovered the body of a soldier whose throat had 
been slashed, and experienced the death of two friends who 
died in operations that were not related to his service 
assignments.  Finally, the Veteran claims that he also 
witnessed a fellow soldier who was walking 10 feet ahead of 
him step on a land mine and die while on patrol.  The Veteran 
alleges that he sustained injuries from this explosion, to 
include a shrapnel wound to his left leg.  The Board notes 
that the Veteran's service treatment records are negative for 
any treatment or diagnosis involving trauma to either leg.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for PTSD.  The Veteran's service 
treatment records are negative for treatment of any 
psychological disorder, to include his separation examination 
in November 1968.  Significantly, a January 2006 VA PTSD 
examination does not show diagnosis of PTSD.  Here, the 
examiner noted reported stressors of serving as a rifleman 
and going out on patrol; serving on guard duty in Cu Chi, Nha 
Trang, and Cam Ranh Bay and occasionally hearing gun fire 
near by; escorting a general infantryman prisoner to a 
stockade in Saigon via a fixed wing aircraft, and witnessing 
a Special Forces soldier throw a Viet Cong prisoner out of 
the plane; and experiencing the death of his two best friends 
who died in operations with which he was not involved.  The 
examiner opined that although the Veteran endorsed some 
symptoms of PTSD, he did not satisfy the DSM-IV diagnostic 
criteria, and no other mental disorders were found.  The 
Veteran was diagnosed with alcohol abuse, in remission.  
Additionally, post-service treatment records are negative for 
any diagnosis of or treatment for PTSD or any other mental 
disorder.  The Board notes that in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While acknowledging the Veteran's belief that he has PTSD due 
to his service, it is well established that as a layperson, 
the Veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board also notes that the Veteran has submitted 
statements to support the existence of possible in-service 
stressors.  However, as the Veteran does not have a current 
disability to substantiate a claim for service connection for 
PTSD, there is no need for the Board to address these 
statements at this time.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  


B.  Service connection for residuals, status post-
cystourethroscopy, pancreatitis, a respiratory disorder, a 
heart disorder, residuals status post-prostate surgery, and 
hypertension

The Veteran contends that he developed residuals, status 
post-cystourethroscopy, pancreatitis, a respiratory disorder, 
a heart disorder, residuals status post-prostate surgery, and 
hypertension as the result of being exposed to herbicides 
during service in Vietnam.  Specifically, he asserts that he 
handled Agent Orange and other dangerous pesticides while 
operating in affected areas during the times that he was 
loaned out to units other than his own.  

As noted above, the record demonstrates that the Veteran 
served in Vietnam during his active duty service, and hence 
may qualify for the presumption delineated in 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which 
indicates that certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  However, the claimed disabilities of 
residuals, status post-cystourethroscopy, pancreatitis, a 
respiratory disorder, a heart disorder, and residuals status 
post-prostate surgery, are not included in the list of 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).  Additionally, under 
38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307 and 
3.309(a), hypertension is considered a chronic disease that 
is presumed to have been incurred in service if manifested to 
a compensable degree within one year of discharge from active 
duty.  However, the Veteran's current hypertension is not 
shown to have manifested to a compensable degree within one 
year of discharge from active duty.  As such, the Board finds 
that the Veteran cannot avail himself of the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to 
establish service connection for any of these claimed 
disabilities.  

Notably, a singular occurrence of treatment for shortness of 
breath and a singular occurrence of treatment for urethral 
discharge were noted in January 1967 and February 1967 
service treatment records.  However, by the time of the 
Veteran's discharge examination in November 1968, no 
additional complaints of or treatment for either the lungs or 
bladder were indicated.  Although the Veteran reported a 
history of difficulty breathing when he was 15 years old in 
his November 1968 separation examination report of medical 
history, the Board notes that his entrance examination, dated 
in December 1965, was negative for a history of any breathing 
problems.  Furthermore, diagnoses of residuals, status post-
cystourethroscopy, pancreatitis, a respiratory disorder, a 
heart disorder, residuals status post-prostate surgery, and 
hypertension were not indicated in treatment records until at 
least 24 years after the Veteran was discharged from service.  
In fact, the Veteran did not file his claim for service 
connection until January 2005, nearly 37 years after service.  
This is strong evidence against a finding of any continuity 
of symptomatology and against these claims for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

Various private treatment records from a number of different 
providers, dated from September 1992 to April 2005, confirm 
that the Veteran underwent a cystourethroscopy, secondary to 
a bladder lesion, and prostate surgery for an enlarged 
prostate, and show diagnoses of and/or treatment for 
residuals, status post-cystourethroscopy, residuals status 
post-prostate surgery, pancreatitis, asthma, an irregular 
heart beat and chest pain, and hypertension.  However, there 
is no competent and persuasive evidence of a nexus between 
these current illnesses and disabilities and service.  In 
fact, a private treatment report, dated in February 1994, 
contained an opinion that the Veteran's pancreatitis was 
alcoholic pancreatitis.  There also are no medical opinions 
to support these claims.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

While acknowledging the Veteran's belief that his residuals, 
status post-cystourethroscopy, pancreatitis, respiratory 
disorder, heart disorder, residuals status post-prostate 
surgery, and hypertension are due to herbicide exposure while 
in service, it is well established that as a layperson, the 
Veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds that the evidence fails to indicate 
that any of the aforementioned claimed disabilities may be 
associated with the Veteran's period of military service, as 
there is no medical opinion of record to support the claim.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for residuals, status 
post-cystourethroscopy, pancreatitis, a respiratory disorder, 
a heart disorder, residuals status post-prostate surgery, and 
hypertension, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


IV.  TDIU

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability ratable at 60 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  For the above 
purpose of one 60 percent disability, the following will be 
considered as one disability: (1) disabilities of one or both 
lower extremities, including the bilateral factor, (2) 
disabilities resulting from common etiology, or (3) 
disabilities affecting a single body system, e.g., 
orthopedic.  See 38 C.F.R. § 4.16(a) (2008).  A TDIU rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  In determining whether the 
veteran is entitled to a TDIU, neither his nonservice-
connected disabilities nor his advanced age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A 
claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

At present, the Veteran is not service-connected for any 
disability.  Hence, the Veteran does not meet the basic legal 
criteria for a grant of TDIU pursuant to 38 C.F.R. § 4.16(a).  
Therefore, entitlement to TDIU is not warranted.  




ORDER

Service connection for PTSD is denied.  

Service connection for pancreatitis is denied.  

Service connection for residuals, status post-
cystourethroscopy is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for a heart disorder is denied.  

Service connection for residuals, status post-prostate 
surgery is denied.  

Service connection for hypertension is denied.  

Entitlement to TDIU is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


